TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00336-CV



                                        M. J. M., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




           FROM THE 274TH DISTRICT COURT OF COMAL COUNTY
   NO. C2017-2202C, THE HONORABLE RANDALL C. GRAY, JUDGE PRESIDING


                                               ORDER


PER CURIAM

               This prematurely filed appeal was perfected by appellant M. J. M. on July 1, 2019,

when the district court judge signed the modified final order in suit affecting the parent-child

relationship and order of termination. The appellate record was complete July 11, 2019, making

appellant’s brief due July 31, 2019. On July 31, 2019, counsel for appellant filed a motion for

extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief
no later than August 20, 2019. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.

              It is ordered on August 6, 2019.



Before Chief Justice Rose, Justices Triana and Smith




                                                 2